Title: From Thomas Jefferson to Abigail Smith Adams, 22 August 1813
From: Jefferson, Thomas
To: Adams, Abigail Smith



Dear Madam
Monticello Aug. 22. 13.

A kind note at the foot of mr Adams’s letter of July 15. reminds me of the duty of saluting you with friendship and respect; a duty long suspended by the unremitting labors of public engagement, and which ought to have been sooner revived, since I am become proprietor of my own time. and yet so it is, that in no course of life have I been ever more closely pressed by business than in the present. much of this proceeds from my own affairs; much from the calls of others; leaving little time for indulgence in my greatest of all amusements, reading. Doctr. Franklin used to say that when he was young, and had time to read, he had not books; and now when he had become old and had books, he had no time. perhaps it is that, when habit has strengthened our sense of duties, they leave no time for other things; but when young, we neglect them, and this gives us time for any thing. however I will now take time to ask you how you do, how you have done? and to express the interest I take in whatever affects your happiness. I have been concerned to learn that, at one time you suffered much & long from rheumatism. and I can sympathise with you the more feeling, as I have had more of it myself latterly than at any former period; and can form a truer idea of what it is in it’s higher degrees. excepting for this, I have enjoyed general health; for I do not consider as a want of health the gradual decline & increasing debility of which are the natural diathesis of age. this last comes on me fast. I am not able to walk much; tho’ I still ride without fatigue; and take long & frequent journies to a distant possession. I have compared notes with mr Adams on the score of progeny, and find I am ahead of him, and think I am in a fair way to keep so. I have 10 1/2 grandchildren and 2 3/4 great-grand-children; and these fractions will ere long become units. I was glad to learn from mr Adams that you have a grandson far enough advanced in age and acquirements to be reading Greek. these young scions give us comfortable cares, when we cease to care about ourselves. under all circumstances of health or sickness, of blessing or affliction, I tender you assurances of my sincere affection and respect; and my prayers that the hand of time and of providence may press lightly on you, till your own wishes shall withdraw you from all mortal feeling.

Th: Jefferson